Citation Nr: 0816123	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-16 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant served on active duty from August 1959 to March 
1960 and had various periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
United States Air Forces Reserves until he was assigned to 
the retired reserve in May 1988.  He retired from service in 
March 1997.

The instant appeal arose from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied claims 
for service connection for bilateral hearing loss and 
tinnitus.


FINDING OF FACT

The appellant's bilateral hearing loss and tinnitus are 
medically related to his periods of service, including his 
periods of active duty for training.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in the 
appellant's active duty, including his active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for bilateral hearing 
loss and tinnitus, which he contends is a result of his 
active and Reserve duties in a plumbing and welding shop.  
See written statement from veteran dated May 31, 2003.  He 
reported during his August 2003 VA ear disease examination 
that he was also assigned as a sheet metal worker in service 
and that he never wore ear protection.  

During an August 2003 VA audiology examination, he reported 
that he had "very little high-level noise exposure in 
civilian life doing outside construction work."  He also 
stated that his civilian occupation was as a pipe fitter.  
See written statement from veteran dated May 19, 2004.  

In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999). Specifically 
with respect to Reserve members, diseases incurred or 
aggravated while performing active duty for training 
(ACDUTRA) are eligible for service connection.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  However, if 
performing inactive duty for training, only injuries 
sustained during that time are eligible for service 
connection.  Id.  

The service medical records confirm that the veteran's 
hearing deteriorated over the years and that he complained of 
ringing in the ears in service.  A November 22, 1970 service 
medical record noted a complaint of ringing in the ears since 
the day before.  An April 1982 periodic examination report 
noted audiometric scores were high bilaterally in the higher 
frequencies.  The appellant reported hearing loss during a 
1986 periodic service examination.

The August 2003 VA ear disease and audio examination reports, 
prepared by two different examiners, diagnosed tinnitus and 
bilateral hearing loss.  Both examiners found that noise 
trauma in service was more likely than not the etiology of 
the appellant's tinnitus and bilateral hearing loss.  

The Board finds these opinions to be competent and credible.  
Absent evidence to the contrary, the Board is not in a 
position to question these credible and competent opinions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991). Service 
connection is warranted for the appellant's current diagnosis 
of bilateral hearing loss and tinnitus.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


